Exhibit 10.1

 

THE SPECTRANETICS CORPORATION

2006 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

The Spectranetics Corporation, a Delaware corporation (the “Company”), pursuant
to The Spectranetics Corporation 2006 Incentive Award Plan, as amended (the
“Plan”), hereby grants to the individual listed below (the “Participant”) the
following award of Restricted Stock Units (“RSUs”).  This award of RSUs is
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Agreement attached hereto as Appendix A (the “Restricted
Stock Unit Agreement”) and in the Plan, each of which is incorporated herein by
reference.  All capitalized terms used and not otherwise defined in this Grant
Notice or the Restricted Stock Unit Agreement shall have the meanings ascribed
to such terms in the Plan unless the context clearly indicates otherwise.

 

Participant:

 

[                ]

 

 

 

Grant Date:

 

[                ]

 

 

 

Number of RSUs:

 

[                ]

 

 

 

Vesting Schedule:

 

This award shall vest with respect to 25% of the RSUs on each of the first,
second, third and fourth anniversaries of the Grant Date, subject, in each case,
to the Participant’s continued service with the Company on each such date.

 

 

 

Payment of RSUs:

 

Vested RSUs shall be paid to the Participant in the form of shares of Stock as
set forth in Section 5 of the attached Restricted Stock Unit Agreement.

 

 

 

Termination of RSUs:

 

In the event that the Participant ceases to be an Employee, Consultant or member
of the Board (a “Termination of Service”), all RSUs that have not vested prior
to or in connection with such Termination of Service shall be immediately
forfeited by the Participant as of such Termination of Service without
consideration therefor.

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Unit Agreement and this Grant Notice.  The Participant has reviewed the
Restricted Stock Unit Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Unit Agreement and the Plan.  In the event that
there are any inconsistencies

 

--------------------------------------------------------------------------------


 

between the terms of the Plan and the terms of this Grant Notice or the
Restricted Stock Unit Agreement, the terms of the Plan shall control.  If the
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Appendix B.  The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Grant Notice or the
Restricted Stock Unit Agreement.

 

IN WITNESS WHEREOF, this Grant Notice has been executed and delivered by the
parties hereto as of the Grant Date first written above.

 

 

THE SPECTRANETICS

 

PARTICIPANT:

CORPORATION:

 

 

 

 

 

By:

 

 

By:

 

Print

 

 

Print

 

Name:

 

 

Name:

 

Title:

 

 

Address:

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A
TO RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.             Grant.  Pursuant to the Restricted Stock Unit Grant Notice (the
“Grant Notice”) to which this Restricted Stock Unit Agreement (the “Agreement”)
is attached, The Spectranetics Corporation, a Delaware corporation (the
“Company”), has granted to the Participant an award of [      ] RSUs under The
Spectranetics Corporation 2006 Incentive Award Plan, as amended (the “Plan”), as
set forth in the Grant Notice, subject to all of the terms and conditions
contained in this Agreement and the Plan.  All capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Plan and
the Grant Notice unless the context clearly indicates otherwise.

 

2.             RSUs.  Each RSU that vests shall represent the right to receive
payment, in accordance with Section 5 below, in the form of one share of Stock. 
Unless and until an RSU vests, the Participant will have no right to payment in
respect of any such RSU.  Prior to actual payment in respect of any vested RSU,
such RSU will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.

 

3.             Vesting and Termination.    The RSUs shall vest and shall
terminate as set forth in the Grant Notice.  All RSUs that have not become
vested as of the Participant’s Termination of Service shall thereupon terminate
and be forfeited and canceled without payment of consideration therefor.

 

4.             Payment after Vesting; Code Section 409A.  The issuance of shares
(in book-entry form or otherwise) in respect of any RSUs that vest in accordance
herewith shall be made to the Participant (or in the event of the Participant’s
death, to the Participant’s estate) in whole shares of Stock on as soon as
practicable following the date on which such RSUs vest.  The Committee shall
determine, in its sole discretion, whether and how any fractional vested RSUs
will be paid.  Notwithstanding anything herein to the contrary, no such payment
shall be made to the Participant during the six-month period following the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) if the Participant is a “specified employee” (within the meaning of
Section 409A of the Code) on the date of such separation from service (as
determined by the Company in accordance with Section 409A of the Code) and the
Company determines that paying such amounts at the time set forth in this
Section 4 would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first day following the end of such six-month
period, the Company shall pay the Participant the cumulative amounts that would
have otherwise been payable to the Participant during such six-month period.

 

5.             Tax Withholding.  The Company shall have the authority and the
right to deduct or withhold, or to require the Participant to remit to the
Company, an amount sufficient to satisfy all applicable federal, state and local
taxes (including the Participant’s employment tax obligations, if any) required
by law to be withheld with respect to any taxable event arising in connection
with the RSUs.  Without limiting the generality of Section 15.3 of the Plan, to
the extent that such obligation arises at the time that the RSUs are paid to the
Participant in shares

 

A-1

--------------------------------------------------------------------------------


 

of Stock, the Participant may, in satisfaction of the foregoing requirement,
elect to have the Company withhold shares of Stock otherwise issuable in respect
of such RSUs having a Fair Market Value equal to the sums required to be
withheld.  Notwithstanding any other provision of the Plan or this Agreement,
the number of shares of Stock which may be so withheld in order to satisfy the
Participant’s income and payroll tax liabilities with respect to the issuance,
vesting or payment of the RSUs shall be limited to the number of shares of Stock
which have a Fair Market Value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
income and payroll tax purposes that are applicable to such supplemental taxable
income.

 

6.             Rights as Shareholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a shareholder of the Company in respect of any shares of Stock
that may become deliverable hereunder unless and until certificates representing
such shares of Stock shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered in certificate or
book entry form to the Participant or any person claiming under or through the
Participant.

 

7.             Non-Transferability.  Neither the RSUs nor any interest or right
therein shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means, whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 7 shall not prevent transfers by will or by the
applicable laws of descent and distribution or pursuant to a domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.  Upon any attempt by
the Participant to transfer, assign, pledge, hypothecate or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale by the Participant under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby shall immediately become
null and void.

 

8.             Distribution of Stock.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to this Agreement unless and until the
Committee has determined, with advice of counsel, that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded.  All Stock certificates
delivered pursuant to this Agreement shall be subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.   In addition to the terms and conditions provided
herein, the Committee may require that the Participant make such reasonable
covenants, agreements, and representations as the Committee, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements.  The Committee shall have the right to require the

 

A-2

--------------------------------------------------------------------------------


 

Participant to comply with any timing or other restrictions with respect to the
settlement of any RSUs, including a window-period limitation, as may be imposed
in the discretion of the Committee.  Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee or required by any
applicable law, rule or regulation, the Company shall not deliver to the
Participant any certificates evidencing shares of Stock issued upon settlement
of any RSUs under this Agreement and instead such shares of Stock shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator) and all references herein to certificates shall be
deemed to apply instead to recordation in such books.

 

9.             No Effect on Service Relationship.  Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to serve or continue to
serve as an Employee, Consultant, member of the Board or other service provider
of the Company or any Subsidiary.

 

10.           Severability.  In the event that any provision in this Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement, which shall remain in full force and
effect.

 

11.           Tax Consultation.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
granted pursuant to this Agreement.  The Participant represents that the
Participant has consulted with any tax consultants that the Participant deems
advisable in connection with the RSUs and that the Participant is not relying on
the Company for tax advice.

 

12.           Amendments, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board.

 

13.           Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended, and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and all applicable state securities laws and
regulations.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

14.           Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if the Participant becomes
subject to Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

15.           Code Section 409A.  Neither the RSUs nor this Agreement is
intended to provide

 

A-3

--------------------------------------------------------------------------------


 

for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, notwithstanding anything to the contrary, the shares of Stock
issuable hereunder shall be distributed no later than the later of: (i) the
fifteenth (15th) day of the third (3rd) month following Participant’s first
taxable year in which the RSUs are no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third (3rd) month following
the first taxable year of the Company in which the RSUs are no longer subject to
substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder. 
Nevertheless, to the extent that the Committee determines that any RSUs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the RSUs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code.  To the extent applicable, this Agreement shall be
interpreted in accordance with the provisions of Section 409A of the Code.

 

16.           Adjustments.  The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 11 of the Plan.

 

17.           Notices.  Notices required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his or her address shown in the Company
records, and to the Company at its principal executive office.

 

18.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer contained herein, this Agreement shall be binding
upon the Participant and his or her heirs, executors, administrators, successors
and assigns.

 

19.           Governing Law.   This Agreement shall be administered, interpreted
and enforced under the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

20.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

APPENDIX B
TO RESTRICTED STOCK UNIT GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                                         , spouse of
                                        , have read and approve the foregoing
Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement (the
“Agreement”).  In consideration of issuing to my spouse the Restricted Stock
Units of The Spectranetics Corporation set forth in the Grant Notice and the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Grant Notice and the Agreement and agree to be
bound by the provisions thereof insofar as I may have any rights therein or in
or to any shares of the common stock of The Spectranetics Corporation issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the Grant Notice and the Agreement.

 

 

Dated:                               ,

 

 

Signature of Spouse

 

B-1

--------------------------------------------------------------------------------